Citation Nr: 0111476	
Decision Date: 04/19/01    Archive Date: 04/24/01

DOCKET NO.  00-14 631	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

Entitlement to service connection for the cause of the 
veteran's death.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

Keith W. Allen, Counsel



INTRODUCTION

The veteran served on active duty in the Navy from January 
1945 to June 1946.  He died in December 1999.  In February 
2000, the Department of Veterans Affairs (VA) Regional Office 
(RO) in St. Petersburg, Florida, denied his widow's claims 
for service connection for the cause of his death and for 
dependency and indemnity compensation (DIC) pursuant to 38 
U.S.C. § 1318.  The RO also determined, though, that she was 
eligible for dependents' educational assistance under 
Chapter 35 of 38 U.S.C.  But in March 2000, after considering 
additional evidence, the RO continued to deny her claim for 
service connection for cause of death.  She appealed to the 
Board of Veterans' Appeals (Board).  However, she did not 
appeal the claim for DIC under section 1318.  See 38 C.F.R. 
§ 20.200 (2000) (an appeal to the Board consists of a timely 
filed notice of disagreement in writing and, after a 
statement of the case has been furnished, a timely filed 
substantive appeal).  Nevertheless, in a statement more 
recently submitted in February 2001, her representative 
requested further consideration of the claim for DIC under 
section 1318.  Therefore, since this issue is not before the 
Board, it is referred to the RO for appropriate action.


REMAND

The appellant alleges that non-steroidal anti-inflammatory 
drugs (NSAIDS) the veteran took over the course of many 
years, for treatment of his service-connected low back 
disability, contributed substantially and materially to his 
death because the medication ultimately led to fatal 
gastrointestinal (GI) bleeding, as a side effect.

The veteran's certificate of death confirms that he died from 
GI bleeding due to (or as a consequence of) ischemic necrosis 
of the intestine due to (or as a consequence of) mesenteric 
arterial occlusion.

The RO denied the appellant's claim for service connection 
for the cause of the veteran's death as not well grounded.  
But there has been a significant change in the law during the 
pendency of this appeal.  On November 9, 2000, the President 
signed into law the Veterans Claims Assistance Act of 2000 
(VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (2000).  Among 
other things, this law eliminates the concept of a well-
grounded claim, redefines the obligations of VA with respect 
to the duty to assist, and supersedes the decision of the 
U.S. Court of Appeals for Veterans Claims (Court) in Morton 
v. West, 12 Vet. App. 477 (1999), withdrawn sub nom. Morton 
v. Gober, No. 96-1517 (U.S. Vet. App. Nov. 6, 2000) (per 
curiam order), which had held that VA cannot assist in the 
development of a claim that is not well grounded.  This 
change in the law is applicable to all claims filed on or 
after the date of enactment of the Veterans Claims Assistance 
Act of 2000, or filed before the date of enactment and not 
yet final as of that date.  Veterans Claims Assistance Act of 
2000, Pub. L. No. 106-475, § 7, subpart (a), 114 Stat. 2096, 
2099-2100 (2000).  See also VAOPGCPREC 11-00 (Nov. 27, 2000); 
Karnas v. Derwinski, 1 Vet. App. 308 (1991).

Because of the change in the law brought about by the 
Veterans Claims Assistance Act of 2000, a remand in this case 
is required for compliance with the notice and duty to assist 
provisions contained in the new law.  See Veterans Claims 
Assistance Act of 2000, Pub. L. No. 106-475, §§ 3-4, 114 
Stat. 2096, ___ (2000) (to be codified as amended at 38 
U.S.C. §§ 5102, 5103, 5103A, and 5107).  In addition, because 
the RO has not yet considered whether any additional 
notification or development action is required under the 
Veterans Claims Assistance Act of 2000, it would be 
potentially prejudicial to the appellant if the Board were to 
proceed to issue a decision at this time.  See Bernard v. 
Brown, 4 Vet. App. 384 (1993); VA O.G.C. Prec. Op. No. 16-92 
(July 24, 1992) (published at 57 Fed. Reg. 49,747 (1992)).

In an effort to assist the RO, the Board has reviewed the 
claims file and identified certain assistance that must be 
provided the appellant to comply with the VCAA.  However, it 
is the RO's ultimate responsibility to ensure that all 
appropriate development is undertaken in this case.  The 
specific assistance deemed necessary by the Board to comply 
with the VCAA concerns information listed on the veteran's 
death certificate, which indicates that he was an inpatient 
at the Florida Fish Memorial Hospital at the time of his 
death on December 14, 1999.  However, the records of his 
terminal hospitalization are not currently on file and must 
be obtained prior to further consideration of the appellant's 
claim for service connection for the cause of his death.

The Board further notes that, as support for her claim for 
service connection for cause of death, the appellant has 
submitted a medical opinion from one of the veteran's primary 
treating physicians, Melody L. Hanger, M.D., who is on staff 
at the William V. Chappell VA outpatient clinic (OPC).  Dr. 
Hanger indicated in her statement that she was informed by 
the appellant that the veteran had died from complications 
associated with a GI bleed, and that, since he was on NSAIDS 
for his chronic back condition, which was service connected, 
and because these drugs can cause GI bleeding, his death 
"could be considered to be" a complication secondary to his 
service-connected condition.  The appellant since has 
submitted additional medical treatise evidence also 
indicating that GI bleeding was one of the possible 
side effects of the NSAIDS the veteran was taking prior to 
his death for treatment of his service-connected low back 
disability.

In Winsett v. West, 11 Vet. App. 420, 424 (1998), the Court 
held that a doctor's opinion phrased in equivocal terms such 
as "may or may not" is an insufficient basis for granting 
service connection.  However, the Court also has held in 
another precedent decision, Alemany v. Brown, 9 Vet. App. 
518, 519 (1996), that an accurate determination of etiology 
is not a condition precedent to granting service connection-
nor is "definite etiology" or "obvious etiology."  
Therefore, the appellant should be given an opportunity to 
submit a more definitive statement from Dr. Hanger, or 
another physician with similar qualifications and expertise, 
concerning the medical probability that NSAIDS taken to treat 
the veteran's service-connected low back disability either 
caused, contributed substantially and materially, or aid or 
lent assistance to his death from the fatal GI bleeding and 
associated complications.

Accordingly, this case is REMANDED to the RO  for the 
following:

1.  After receiving any necessary 
authorization, the RO should obtain the 
records of the veteran's terminal 
hospitalization in December 1999 at 
Florida Fish Memorial Hospital.

2.  The RO should contact the appellant 
and give her an opportunity to submit a 
more definitive statement from Dr. Hanger, 
or another physician with similar 
qualifications and expertise, concerning 
the medical probability that NSAIDS taken 
to treat the veteran's service-connected 
low back disability either caused, 
contributed substantially and materially, 
or aid or lent assistance to his death 
from the fatal GI bleeding and associated 
complications.

3.  The RO should have an appropriate VA 
physician review the claims folder for the 
purpose of providing a medical opinion 
regarding any etiology between the 
veteran's death and NSAIDS that he took 
for treatment of his service-connected low 
back disability.  The claims folder, 
including a complete copy of this remand, 
must be made available to the designated 
physician for review prior to rendering a 
medical opinion, and the physician's 
report should be typewritten and reflect 
that such review was accomplished.  The 
rationale for the opinion should be 
indicated-citing, where necessary, to 
specific evidence in the record.

4.  The RO must ensure that all other 
notification and development action 
required by the VCAA, Pub. L. No. 106-475 
is completed.  In particular, the RO 
should ensure that the new notification 
requirements and development procedures 
contained in sections 3 and 4 of the Act 
(to be codified as amended at 38 U.S.C. 
§§ 5102, 5103, 5103A, and 5107) are fully 
complied with and satisfied.

5.  Thereafter, the RO should readjudicate 
the claim for service connection for cause 
of death.  If the benefit sought on appeal 
remains denied, the appellant and her 
representative should be provided a 
supplemental statement of the case (SSOC).  
The SSOC must contain notice of all 
relevant actions taken on her claim for 
benefits-to include a summary of the 
evidence and applicable laws and 
regulations considered pertinent to the 
issue currently on appeal.  An appropriate 
period of time should be allowed for 
response.

Thereafter, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate 
outcome of this case.  The appellant need take no action 
unless otherwise notified.

The appellant has the right to submit additional evidence and 
argument concerning the claim the Board has remanded to the 
RO.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2000) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.



		
	C. P. RUSSELL
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2000), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2000).


